                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SINCO TECHNOLOGIES PTE LTD.,
                                   7                                                         Case No. 17-cv-05517-EMC (JCS)
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE
                                   9
                                         SINCO ELECTRONICS (DONGGUAN)
                                  10     CO. LTD., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a reply brief on its Motion for Sanctions containing redactions, see

                                  14   Docket No. 151, and has supplied a Chambers Copy of the reply on the Motion for Sanctions that

                                  15   is not redacted. The unredacted version of the reply on the Motion for Sanctions has not been

                                  16   filed and no administrative motion requesting leave to file under seal has been filed in connection

                                  17   with the Plaintiff’s reply brief. Accordingly, Plaintiff is ordered to show cause why it should not

                                  18   be required to file its reply brief, without redaction, in the public record. Plaintiff may respond by

                                  19   filing an administrative motion to seal in compliance with Civil Local Rule 79-5(d) no later than

                                  20   March 25, 2019.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 20, 2019

                                  23                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  24                                                    Chief Magistrate Judge
                                  25

                                  26
                                  27

                                  28
